UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-5299


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARSHALL MONROE,

                Defendant – Appellant.



                                11-4024


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER RONDELL ROGERS,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:08-cr-00043-CMH-1; 1:08-cr-00043-CMH-3)


Submitted:   July 29, 2011                  Decided:   September 8, 2011


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Douglas A. Steinberg, Alexandria, Virginia, Paul P. Vangellow,
Falls Church, Virginia, for Appellants.        Neil H. MacBride,
United States Attorney, Michael E. Rich, Assistant United States
Attorney,   Erin  Creegan,   Special   Assistant   United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Marshall Monroe and Christopher Rogers were convicted

of numerous offenses related to a series of convenience store

robberies that occurred in October 2007.                   Monroe received an

aggregate     sentence      of   300   months     —    considerably     above   his

advisory Guidelines range of 63-78 months.                Rogers was sentenced

to   240    months    in    prison     —   also   well    above   his    advisory

Guidelines range of 97-121 months.                We previously vacated both

sentences     because      the   district      court     failed   to    make    the

individualized assessments required by Gall v. United States,

552 U.S. 38 (2007).          United States v. Monroe, 396 F. App’x 33

(4th Cir. 2010) (No. 08-5050).                 Monroe and Rogers now appeal

their respective terms of imprisonment imposed at resentencing.

We affirm.



                                           I

            At Monroe’s resentencing, the district court rejected

defense counsel’s request for a sentence within the advisory

Guidelines range.          The court determined that an upward variance

was necessary.       In this regard, the court stated:

     The upward departure is appropriate here because of
     the circumstances of the offense.    Mr. Monroe . . .
     was involved in four . . . armed robberies.      Two of
     the . . . robberies resulted in an assault of the
     victim, one which he even dragged through the door of
     the store, inside the store, and assaulted. . . .


                                           3
       [I]t is true . . . that you’re relatively young and
       the   circumstances of    your  upbringing   should be
       considered, but I don’t believe that that outweighs
       the depravity and the viciousness of these crimes and
       the number of them that were committed within such a
       short period of time.      It’s necessary to impose a
       substantial sentence to protect the public and to
       deter you and others from such kind of conduct.

The     court         sentenced   Monroe,   as    it    originally   had,   to    an

aggregate 300-month term of imprisonment.

                 At    Rogers’    resentencing,   defense    counsel    asked    the

court       to   take     into    consideration   the    fact   that,   since    his

incarceration, Rogers had completed his GED, a parenting class,

and an educational program in carpentry skills, and was working

in    the    prison’s      carpentry    department.       Additionally,     counsel

asked the court to consider that Rogers did not enter any of the

stores that were robbed but instead served as his codefendants’ 1

driver.

                 The court sentenced Rogers to 210 months in prison.

In imposing sentence, the court stated:

       [I have considered] the nature and circumstances of
       this offense, the fact of these three robberies, [and
       that] both of [Rogers’ codefendants] were using
       firearms and . . . engaging in some very reckless
       conduct which you knew about.   I understand that you
       drove the car, but you knew what was going on and you
       provided the means for them to go ahead and to do
       that.

        For that I find             that there should be a fairly
        substantial upward          departure from the guidelines to
       1
           James Tyer was the third codefendant.



                                            4
      meet the needs of punishment and deterrence, not only
      punishment for you but deterrence for others that do
      this kind of conduct.

      However, you’ve come here with something the other
      codefendants     didn’t,    some      record   of     some
      accomplishments. It has been some time since you were
      sentenced   previously,   and   you’ve    come  here   and
      demonstrated    that   you’ve    been    doing   something
      constructive during that time and I believe that you
      ought to get credit for that.



                                        II

               After United States v. Booker, 543 U.S. 220 (2005), we

review     a   sentence   for   reasonableness,     applying   an   abuse-of-

discretion standard.       Gall v. United States, 552 U.S. at 51.            We

vacated the sentences originally imposed because the district

court committed procedural error when it failed “to adequately

explain the chosen sentence — including an explanation for any

deviation from the Guidelines range.”            See Gall, 552 U.S. at 51.

               In evaluating a district court’s explanation for the

sentence imposed, we have held that, although a district court

must consider the relevant 18 U.S.C. § 3553(a) (2006) sentencing

factors and explain the sentence, it need not explicitly refer

to § 3553(a) or discuss every factor on the record.                      United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                   However,

the district court “must make an individualized assessment based

on   the   facts    presented,”   and    apply   the   “relevant    §   3553(a)

factors to the specific circumstances of the case before it.”

                                        5
United    States       v.    Carter,       564   F.3d    325,     328    (4th    Cir.    2009)

(internal quotation marks and emphasis omitted).                                The district

court must       also       “state    in    open      court    the    particular       reasons

supporting       its    chosen        sentence”        and     “set     forth     enough   to

satisfy” us that it has “considered the parties’ arguments and

has   a    reasoned           basis        for       exercising       [its]      own     legal

decisionmaking authority.”                  Id. (internal quotation marks and

citation omitted).            In other words, the reasons articulated by

the district court need not be “couched in the precise language

of § 3553(a),” as long as the reasons “can be matched to a

factor    appropriate         for     consideration           under     that    statute    and

[are] clearly tied to [the defendant’s] particular situation.”

United States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007).

            Both Monroe and Rogers argue that the district court

inadequately       justified          the    upward      variances        and     failed    to

mention § 3553(a) when imposing sentence.                             Separately, Monroe

contends that his sentence was not supported by a sufficiently

extensive individualized assessment.                     We reject these arguments.

            In     Monroe’s         case,    the      court     found    that     an    upward

variance    was    warranted          for    several      reasons.         First,       Monroe

committed four robberies — two of which involved assaults on the

victims — in a short period of time.                     The court also stated that

Monroe’s crimes exhibited “depravity and viciousness.”                                   These

factors, as well as the need to protect the public and to deter

                                                 6
further criminal behavior, outweighed the fact that Monroe was

“relatively young” and had experienced a difficult childhood. It

is   irrelevant   that   the    court    did   not   specifically      refer   to

§ 3553(a)    because     the    court       considered     several    pertinent

§ 3553(a) factors when imposing sentence.                We conclude that the

court, contrary to Monroe’s argument, sufficiently explained the

variance and made an adequate individualized assessment under

Gall and Carter.

            Similarly, in Rogers’ case, the decision to impose a

variant sentence was based on a variety of § 3553(a) factors.

Rogers    participated     in     three       robberies     by    driving      his

codefendants to the various stores, and he was fully aware of

what his codefendants were doing.              The court also stated that

the “substantial upward departure . . . [would] meet the needs

of punishment and deterrence.”              Finally, the court found that

these factors were tempered somewhat by Rogers’ accomplishments

in prison.    We conclude that the court adequately explained its

reasons     for   the    variance       and    performed     an      appropriate

individualized assessment. 2




      2
       The contention that the court “sentence[d] Rogers to the
exact same sentence as his codefendants” has no merit,
especially because Rogers was sentenced to 210 months in prison.



                                        7
                              III

          We accordingly affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                               8